           Case 1:20-cv-00410-RDM Document 32 Filed 06/10/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    STEVEN E. SHAW,

                           Plaintiff,

                    v.                              Civil Action No.: 20-0410 (RDM)

    KENNETH BRAITHWAITE,
    Secretary, United States Navy, 1 et al.,

                           Defendants.


                    DEFENDANT’S MOTION FOR EXTENSION OF TIME

         Pursuant to Federal Rule of Civil Procedure 6(b), Defendant Kenneth Braithwaite

respectfully requests a three-day extension of his deadline to file a motion for judgment on the

pleadings. That motion is currently due on June 11, 2020. See Min. Order (May 12, 2020). This

is Defendant’s first request to extend this deadline. As the Court “will consider that motion while

discovery is ongoing,” the requested extension will not affect any other deadlines in this case. The

Parties have conferred and the other Parties do not object to the requested relief.

         There is good cause to grant the requested relief. Earlier this month, the undersigned

Assistant United States Attorney (“AUSA”) was assigned to handle this matter going forward. At

that time, the Court had already set the June 11, 2020 deadline for the Government’s motion for

judgment on the pleadings. See Min. Order (May 12, 2020). Since being assigned to this case,

the undersigned AUSA has been diligently reviewing the underlying materials in this case and

working on the motion. That process, however, remains ongoing and will not be completed in



1
 Pursuant to Federal Rule of Civil Procedure 25(d), Defendant Kenneth Braithwaite is substituted
automatically as the named Defendant in this action.
         Case 1:20-cv-00410-RDM Document 32 Filed 06/10/20 Page 2 of 3




time to file the motion by June 11, 2020. Specifically, the process has been delayed by the fact

that the undersigned was already required to devote substantial time to several other matters over

the past two weeks, including 6 dispositive motions (or replies), 11 joint status reports, and several

pleadings.

       To allow the undersigned adequate time to review the case materials and complete the

motion for judgment on the pleadings, Defendant Braithwaite respectfully requests that the Court

enter the accompanying Proposed Order, which extends that deadline through June 16, 2020.

June 12, 2020                                         Respectfully submitted,

                                                      MICHAEL R. SHERWIN
                                                      Acting United States Attorney

                                                      DANIEL F. VAN HORN
                                                      D.C. Bar #924092
                                                      Chief, Civil Division

                                               By:    /s/ Brian J. Field
                                                      BRIAN J. FIELD
                                                      D.C. Bar #985577
                                                      Assistant United States Attorney
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20530
                                                      Tel: (202) 252-2551
                                                      E-mail: Brian.Field@usdoj.gov
           Case 1:20-cv-00410-RDM Document 32 Filed 06/10/20 Page 3 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    STEVEN E. SHAW,

                           Plaintiff,

                    v.                            Civil Action No.: 20-0410 (RDM)

    KENNETH BRAITHWAITE,
    Secretary, United States Navy, 2 et al.,

                           Defendants.


                                        [PROPOSED] ORDER

         Upon consideration of Defendant’s Motion for Extension of Time, and the entire record

herein, it is hereby:

         ORDERED that Defendant’s Motion is GRANTED; and it is

         FURTHER ORDERED that Defendant Braithwaite shall file his motion for judgment

on the pleadings by June 16, 2020


Date                                                       United States District Judge




2
 Pursuant to Federal Rule of Civil Procedure 25(d), Defendant Kenneth Braithwaite is substituted
automatically as the named Defendant in this action.
